Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hancock et al. (U.S. Pub No. 20180312081).
Regarding claim 1, Hancock et al. disclose a powertrain backlash control system, comprising: a first powertrain, the first powertrain configured to propel an electric vehicle (EV) in a forward direction, the first powertrain comprising a first motor (See paragraph 0017, 0038, 0044, 0052; Fig.1; second electric machine 122); a second powertrain, the second powertrain configured to propel the EV in a rearward direction, the second powertrain comprising a second motor (See paragraph 0038, 0045, 0052; Fig.1; first electric machine 121); and a vehicle controller (powertrain controller (100c)) coupled to the first powertrain and to the second powertrain, the vehicle controller configured to transmit a plurality of forward torque demands to the first powertrain and configured to transmit a plurality of reverse torque demands to the second powertrain (See paragraph 0044), wherein during in-gear EV operation the maintains at least a minimum positive torque demand on the second electric machine (122) and maintains at least a minimum negative torque demand on the first electric machine (121)).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Pub No. 20180312081).
Regarding claim 2, Hancock et al. disclose wherein during in- gear EV operation when the EV is stopped the minimum forward torque demand is offset by said minimum reverse torque demand to prevent EV movement in the forward direction and to prevent EV movement in the rearward direction.  However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have in consideration of force equilibrium upon stopping from Hancock et al. wherein when it is required to slow the vehicle, the amount of negative torque applied by the first electric machine is increased and the amount of positive torque applied by the second electric machine is decreased to prevent backlash (See paragraph 0047).
Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Pub No. 20180312081) in view of JP2018-57169 (April 5, 2018).
Regarding claims 3-4, Hancock et al. disclose all however, JP 2018-57159 discloses the technology of a motor for driving each wheel (see paragraph 0015) of the specification. As Hancock and JP 201857169 relate to an electrically driving vehicle, their technology field is the same and the function or operation for assigning torques to eliminate backlash is the same, so their combination is easy. Also, (paragraph 0006) of the specification of JP201857169 as a “first gutter filling controller wherein in a 1 operating state, a negative torque is applied to a 1 drive shaft for driving a vehicle to thereby reduce backlash associated with the 1 drive shaft while a positive torque is applied to a 2 drive shaft for driving the vehicle to thereby reduce backlash associated with the 2 drive shaft”, the same effect as the subject application is described, so the effect by combination is also anticipatable. Therefore the claims limitations are met such as the powertrain backlash control system further comprising a throttle assembly coupled to said vehicle controller, said throttle assembly configured to receive a torque request from a driver of said EV and transmit said torque request to said vehicle controller, said torque request selected from within a range of possible torque requests, said range of possible torque requests comprising a range of forward torque requests and a range of reverse torque requests;  wherein the vehicle controller transmits a corresponding torque demand to at least one of the first powertrain and the second powertrain when the vehicle controller receives the torque 1Attorney Docket No. ATI078 request from the throttle assembly, wherein the corresponding torque demand is selected from the plurality of forward torque demands and the plurality of reverse torque demands.  
Regarding claims 5-6, further characterized by a vehicle controller that receives a torque request
From a driver by a throttle assembly and selects forward torque requests and reverse torque requests by torque demands received from the throttle assembly. However, this could have been modified by one of ordinary skill in the before the effective date of the claimed invention without special technical difficulty in consideration of the constitution of circuits and algorithm from the constitution of controlling an electric machine to transmit a torque demanded by a driver to a wheel in Hancock et al (See paragraph 0040 of Hancock et al).
Regarding claims 7-12, Hancock et al. disclose the preset value corresponding to a maximum torque available from the first powertrain; the vehicle controller configured to compare the torque request to a second preset value when the torque request corresponds to a reverse torque request selected from the range of reverse torque requests; the vehicle controller configured to temporarily cease transmitting forward torque demands to the first powertrain and to transmit a reverse torque demand to the first powertrain when the torque request exceeds the second preset value;  the second preset value corresponding to a maximum torque available from the second powertrain; the vehicle controller configured to compare a current vehicle speed to a preset value when the torque 2Attorney Docket No. ATI078 request corresponds to a forward torque request selected from the range of forward torque requests; the vehicle controller configured to temporarily cease transmitting reverse torque demands to the second powertrain and to transmit a forward torque demand to said second powertrain when said current vehicle speed exceeds said preset value (See Hancock et al. paragraph 0053).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (U.S. Pub No. 20180312081) in view of JP2018-57169 (April 5, 2018) and JP 1995-015804 (January 17,1995).
Regarding claims 13-16, Hancock et al. and JP 2018 57169 disclose all. However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teaching of Hancock et al. and of JP2018-57169 (April 5, 2018) with that of JP 1995-015804 (January 17,1995) wherein the amount of driver demanded torque in the forward direction of driving approaches a threshold value from a value below the threshold value, a value that is approaching the positive drive torque limit of the second electric machine, the first electric machine (121) is controlled to transition from a negative torque application condition to a positive torque application condition (See JP 1995-015804 paragraph 0053) as “JP804” constitutes determining that vehicle speed is over a predetermined value and driving the vehicle by using both a low-speed electric motor and a high speed electric motor (front wheel, rear wheel) (See par. 0044-0047). Hancock et al. and “JP 804” relate to an electrically driven vehicle, their technology field is the same. Also the problem to be solved is the same as improving a method of driving a plurality of motors depending on circumstances, so their combination is easy. Moreover, paragraph 0006 of “JP 804” as “efficiently generating a torque from starting up to a maximum speed by a combination of a plurality of electric motors”.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661